Detailed Action
This is the final office action for US application number 16/747,257. Claims are evaluated as filed on June 23, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Beck, Giersch, and Schlottig teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Re and Aeschlimann do not disclose the newly amended limitations of claim 1 (Remarks p. 7-9), Examiner notes that such has not been asserted and directs Applicant to the rejection below base upon Beck in view of Giersch.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 19, the specification appears to lack proper antecedent basis for the groove being angled relative to a fastener axis by an acute angle of 2 to 10[Symbol font/0xB0]. That is, the specification is silent to the angle of the groove being 2 to 10[Symbol font/0xB0] relative to a fastener axis and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the groove being angled relative to a fastener axis by an acute angle of 2 to 10[Symbol font/0xB0] of claim 19.

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  
Claim 12 lines 1-3 should read “wherein, in the step of pressing the tissue or prosthetic element in the opening against the first wall portion of the inside wall by forcing the fastener into the opening, the fastener is forced”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to liquifying at least part of the liquefiable material in a vicinity of a second wall portion different from the first portion of the inside wall and making the liquefiable material contact said second wall portion while simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener and the difference between the recited liquifying material and transmitting energy and where such is supported by the original disclosure as it appears that it is the transmission of energy that liquifies the material. Examiner is interpreting this as referring to, and suggests amending as, “liquifying at least part of the liquefiable material in a vicinity of a second wall portion different from the first portion of the inside wall and making the liquefiable material contact said second wall portion by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener;”.
Claim(s) 16 recites/recite the limitations "the cross section of the anchoring element" in line 2 and “the distal end of the anchoring tool” in lines 2-3.  There are insufficient antecedent bases for these limitations in the claim. Examiner is interpreting this as referring to, and suggests amending as, “adapted to [[the]]a cross section of the anchoring element and to [[the]]a distal end of the anchoring tool”.
Claim(s) 2-15 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck et al. (US 5,632,748, hereinafter “Beck”) in view of Giersch et al. (US 2010/0256688, hereinafter “Giersch”).
As to claims 1-4, 6-15, 17, and 18, Beck discloses a method (Figs. 1 and 2, col. 6 line 19 – col. 7 line 62) capable of use for fastening tissue or a corresponding prosthetic element (14) in an opening (12) in a human or animal bone (10) comprising the steps of: providing a fastener (16) and at least one anchoring element (28) comprising a threaded element (28, Fig. 1, col. 7 lines 15-19), wherein the fastener comprises at least one groove (groove shown holding 28 in Fig. 1 and along the top of 16and formed by/in surface 17 in Fig. 2, multiple tapped grooves for interacting with threads 32 of col. 7 line 18 and shown in Fig. 2) which extends from a proximal fastener face (left-facing surface of 21 as shown in Fig. 2) towards a distal fastener end (20, Fig. 2); providing the opening in the human or animal bone (Fig. 1), the opening comprising at least one mouth in a bone surface (Figs. 1) and an inside wall (Fig. 1) and being dimensioned for the fastener to fit into the opening (Fig. 1, col. 7 lines 50-51); press-fitting the tissue or prosthetic element in the opening by positioning the tissue or prosthetic element in the opening and pressing the tissue or prosthetic element against a first wall portion of the inside wall (lower portion of tunnel 12 as shown in Fig. 1) by forcing the fastener into the opening (Figs. 1-2, col. 7 lines 44-50); pushing the at least one anchoring element into the groove of the fastener (Figs. 1-2, col. 7 lines 50-54); the at least one anchoring element positioned in a vicinity of a second wall portion (upper portion of tunnel 12 as shown in Fig. 1) different from the first wall portion of the inside wall (Fig. 1) and advancing the anchoring element relative to the fastener (Figs. 1-2, col. 7 lines 50-54). As to claim 2, Beck discloses that the first wall portion and the second wall portion are locally separated from each other, fully independent of each other and located on opposite sides (as defined, Fig. 1). As to claim 3, Beck discloses that the anchoring element is positioned relative to the fastener before or after the step of press-fitting (Figs. 1-2, col. 7 lines 50-54). As to claim 6, Beck discloses that the tissue to be fastened in the opening is a soft tissue graft or a prosthetic element suitable for replacing a natural soft tissue (14, col. 6 lines 15-29). As to claim 7, Beck discloses that the soft tissue graft comprises at least one terminal bone block and/or at least one stitched end region (Fig. 1, col. 6 lines 25-29 and 52-60, col. 16 lines 3-13). As to claim 8, Beck discloses that the tissue to be fastened replaces an anterior cruciate ligament in a human knee joint and is fastened in a femoral and a tibial opening (Fig. 1, col. 6 lines 25-29). As to claim 9, Beck discloses that the opening has an elongated cross section and the tissue or prosthetic element to be fastened is a double strand graft (Fig. 1). As to claim 12, Beck discloses that, in the step of pressing the tissue or prosthetic element in the opening against the first wall portion of the inside wall by forcing the fastener into the opening, the fastener is forced into the opening along a forcing direction (Fig. 1); when advancing the anchoring element relative to the fastener, the anchoring element is advanced along an advancing direction (Fig. 1); and wherein the forcing direction and the advancing direction are the same (Fig. 1). As to claim 14, Beck discloses that the groove of the fastener has a slightly undercut cross section (due to the multiple tapped grooves for interacting with threads 32 of col. 7 line 18, Fig. 2, col. 7 line 18). As to claim 15, Beck discloses that the anchoring element is capable of substantially filling the cross section (Fig. 1) and to protrude slightly from it (Fig. 1) and wherein the anchoring element is pushed into the groove from the proximal fastener face with the aid of an anchoring tool (turning device of col. 7 lines 20-22). As to claim 17, Beck discloses that the groove comprises a wider entrance portion and a narrower distal portion (due to bullet-shape shown in Fig. 2, Fig. 2). As to claim 18, Beck discloses that the groove has a closed end (right end of groove as shown in Fig. 2, Fig. 2).
Beck is silent to the at least one anchoring element comprising a liquefiable material; liquefying at least part of the liquefiable material in the vicinity of the second wall portion and making the liquefiable material contact said second wall portion by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener; and letting the liquefied material re-solidify in contact with the second wall portion. As to claim 4, Beck is silent to, in the step of simultaneously transmitting and advancing, the liquefied material is made to penetrate into bone tissue of said second wall portion and/or into cavities provided in said second wall portion to form a positive-fit connection with said second wall portion on re-solidification. As to claim 10, Beck is silent to the energy transmitted to the liquefiable material is mechanical vibration energy. As to claim 11, Beck is silent to the liquefiable material is a material having thermoplastic properties. As to claim 13, Beck is silent to the liquefiable material is liquefied at least where in contact with second wall portion or where in contact with a proximal face of the fastener.
Giersch teaches a similar method (Figs. 1-6, 8, and 10, ¶58) capable of fastening in an opening in a human or animal bone (Figs. 3-6) comprising the steps of: providing at least one anchoring element (10, 20) comprising a threaded element (10) with openings (17) and a liquefiable material (20, Figs. 5 and 6, ¶s 45, 48, and 58); liquefying at least part of the liquefiable material in a vicinity of a second wall portion of the inside wall and making the liquefiable material contact said second wall portion (Figs. 5-6, ¶s 45, 48, and 51) by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element liquefiable material relative to the anchoring element threaded element (¶s 26, 28, and 45); and letting the liquefied material re-solidify in contact with the second wall portion (Fig. 6, ¶s 48 and 58); wherein an anchoring tool (50, Fig. 10) is used to push the liquefiable material (52, Fig. 10, ¶45) and a guide tool (30, Fig. 10) protects surrounding tissue (Fig. 10, ¶40). As to claim 4, Giersch teaches that, in the step of simultaneously transmitting and advancing, the liquefied material is made to penetrate into bone tissue of said second wall portion and/or into cavities provided in said second wall portion to form a positive-fit connection with said second wall portion on re-solidification (Fig. 6, ¶s 48 and 58). As to claim 10, Giersch teaches that the energy transmitted to the liquefiable material is mechanical vibration energy (¶s 26 and 57). As to claim 11, Giersch teaches that the liquefiable material is a material having thermoplastic properties (¶58). As to claim 13, Giersch teaches that the liquefiable material is liquefied at least where in contact with second wall portion (Figs. 5 and 6, ¶s 26, 28, and 48). As to claim 15, Giersch teaches that the anchoring element is capable of substantially filling a cross section (Figs. 5 and 6, ¶s 26, 28, and 48) and to protrude slightly from it (Fig. 6) and wherein the anchoring element liquefiable material is pushed into the threaded element with the aid of an anchoring tool (52, Fig. 10, ¶45).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the anchoring element a threaded element as disclosed by Beck by adding openings, a liquefiable material, and corresponding tools and method steps as taught by Giersch in order to assure a reliable and even augmentation of the anchoring element in an installation site in an object (Giersch ¶7) and allow for a better distribution of a suitable material used for augmenting the anchoring element in an object of interest (Giersch ¶11).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck and Giersch in view of Schlottig et al. (US 2011/0077696, hereinafter “Schlottig”).
As to claim 5, the combination of Beck and Giersch discloses the invention of claim 1 as well as, in the step of simultaneously transmitting and advancing, the liquefied material is welded to the bone opening (Giersch Fig. 6).
The combination of Beck and Giersch is silent to a step of pre-treating at least said second wall portion by in situ liquefaction of a further liquefiable material and penetration of the bone tissue of said second wall portion and/or cavities provided in said second wall portion by the further liquefiable material, wherein, in the step of simultaneously transmitting and advancing, the liquefied material is welded to the further liquefied material. 
Schlottig teaches similar method (Figs. 1-9) capable of use for fastening in an opening in a human or animal bone (Figs. 1-10, P67) comprising the steps of: providing a fastener (30); providing the opening in the human or animal bone (Fig. 2), the opening comprising at least one mouth in a bone surface and an inside wall and being dimensioned for the fastener to fit into the opening (Figs. 2 and 7); securing the fastener in the opening against a first portion of the inside wall by forcing the fastener into the opening (Fig. 8, ¶65) and in a vicinity of a second wall portion different from the first portion of the inside wall (Fig. 8, ¶65); a step of pre-treating at least said second wall portion (Figs. 3-7, ¶s 57-64) by in situ liquefaction of a further liquefiable material (6, ¶s 27 and 57) and penetration of the bone tissue of said second wall portion and/or cavities provided in said second wall portion by the further liquefiable material (Fig. 7, ¶27), and letting the liquefied material to re-solidify in contact with the second wall portion (¶64).
One of ordinary skill in the art at the time of the invention would have been motivated to modify method as disclosed by the combination of Beck and Giersch by adding the step of pre-treating as taught by Schlottig in order to ensure a controlled release of pharmaceutically active substances, e.g. for promoting the growth of bone, for preventing inflammation, etc. (Schlottig ¶s 27 and 59), distributed in a very specific manner about the circumference into the cavities/pores accessible/freed by the opening without actually lining the opening with the liquefied material so that only the undesired cavities adjoining the recess are filled (Schlottig ¶62) and the exact location where the implant/fastener receives its primary stabilization, i.e. on the circumferential cylinder surface of the recess, has a substantially increased contact surface available for anchoring of the implant/fastener, and, at the same time, the least possible amount of foreign material is introduced into the bone (Schlottig ¶63). In forming the combination, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that in the step of simultaneously transmitting and advancing, the liquefied material is welded to the further liquefied material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would do so to ensure securement of the fastener in the bone.

Claim(s) 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck and Giersch.
As to claim 16, the combination of Beck and Giersch discloses the invention of claim 15 as well as a guide tool (30, Fig. 10) is used (Fig. 10, ¶40) and wherein the guide tool comprises an axial through bore (Fig. 10) having a cross section adapted to a cross section of the anchoring element (Fig. 10) and to a distal end of the anchoring tool (Fig. 10), wherein the through bore is angled relative to a tool axis by an acute angle (shown at the upper end of 30 in Fig. 10 for matting with the threaded element).
The combination of Beck and Giersch is silent to the acute angle being 2 to 10[Symbol font/0xB0]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify/cause the acute angle of the combination of Beck and Giersch to be 2 to 10[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the throughbore of the combination of Beck and Giersch would not operate differently with the claimed acute angle as a similar angle is shown and thus would function appropriately with the claimed values. Further, Applicant places no criticality on the range claimed, indicating simply that the value is within the claimed range (page 29 lines 25-26).

As to claim 19, the combination of Beck and Giersch discloses the invention of claim 1 as well as the groove is angled relative to a fastener axis by an acute angle (Beck Fig. 2)
The combination of Beck and Giersch is silent to the acute angle being 2 to 10[Symbol font/0xB0]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify/cause the acute angle of the combination of Beck and Giersch to be 2 to 10[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the throughbore of the combination of Beck and Giersch would not operate differently with the claimed acute angle as a similar angle is shown and thus would function appropriately with the claimed values. Further, Applicant places no criticality on the range claimed and does not even disclose such in the specification or original claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775